PER CURIAM.
Della Denise Black seeks review of the February 7, 2001, decision by the Merit Systems ■ Protection Board, No. *957CH0752000096-I-1, 2001 WL 138098, denying her petition for review as untimely filed. We affirm.
An appeal to the board must be filed within thirty days of the effective date of the agency’s decision. 5 C.F.R. § 1201.22(b). Untimely appeals will be dismissed unless a good reason for the delay is shown. Id. § 1201.22(c). At the discretion of the presiding official, the time limit may be waived if the petitioner exercised diligence or ordinary prudence in the attending circumstance. We must affirm such discretion unless we find it to be “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (1994).
Black did not adequately establish that her illness prevented her from filing between the date of her termination, July 2, 1999, and the date of her filing, October 29, 1999. She submitted two letters from her physician stating that generally in the year 1999 she was treated for hypertension, acute anxiety, arthritis, and myocardial ischemia. They indicated that though her ability to write was impaired, she was able to work. Moreover, her file included two lengthy letters she had written to an Equal Employment Opportunity counselor dated September 21, 1999, and October 4, 1999, demonstrating that her writing ability was not completely impaired. Black submitted no specific evidence to explain why she was finally able to file in October 1999. Thus the board’s conclusion that Black failed to exercise sufficient diligence to establish good cause for her untimely petition was not an abuse of discretion.